       Case 2:19-cv-10858-GGG-DMD Document 63 Filed 11/20/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    HAROLD TILLAGE                                                    CIVIL ACTION 19-10858

    VERSUS

    WESTBANK FISHING, LLC                                                     SECTION: “T”(3)




                                            ORDER

         Before the Court is a Motion In Limine 1 filed by Westbank Fishing, LLC (“Westbank

Fishing”). Harold Tillage (“Plaintiff”) has filed an opposition.2 For the following reasons, the

Motion In Limine 3 is DENIED.

                                        BACKGROUND

         This action arises out of damages sustained by Plaintiff while working aboard the F/V

Frances T. Carinhas on June 11, 2018. Plaintiff was pulling netting into the boat when slack in the

netting caused Plaintiff to fall backwards. On June 19, 2019, Plaintiff met with Dr. Andrew Todd,

an orthopedic surgeon with Southern Orthopedic Specialists, who has identified Plaintiff as a

potential candidate for a lumbar fusion procedure. Because Dr. Todd has not recommended that

Plaintiff undergo a lumbar fusion procedure, Westbank Fishing contends Dr. Todd’s opinion on

Plaintiff’s ability to return to work in gainful employment will be wholly speculative and

unreliable. Westbank Fishing, therefore, seeks an order excluding any evidence concerning the

supposed inability of Plaintiff to return to work to be offered by Dr. Todd. Plaintiff contends the

testimony of Dr. Todd concerning Plaintiff’s functional capacity is not speculative and unreliable



1
  R. Doc. 21.
2
  R. Doc. 27.
3
  R. Doc. 21.


                                                1
       Case 2:19-cv-10858-GGG-DMD Document 63 Filed 11/20/20 Page 2 of 3




but is in fact based upon information made known to Dr. Todd during the course of his treatment

of Plaintiff.

                                          LAW AND ANALYSIS

        Federal Rule of Evidence 702 provides: “A witness who is qualified as an expert by

knowledge, skill, experience, training, or education, may testify in the form of opinion or otherwise

if: (a) the expert's scientific, technical, or other specialized knowledge will assist the trier of fact

to understand the evidence or to determine a fact in issue; (b) the testimony is based on sufficient

facts or data; (c) the testimony is the product of reliable principles and methods; and (d) the expert

has reliably applied the principles and methods to the facts of the case.”4 When expert testimony

is challenged under Rule 702 and Daubert, the burden of proof rests with the party seeking to

present the testimony.5

        In Daubert, the Supreme Court established a two-part test for judges to perform in

determining the admissibility of expert testimony.6 First, the court must determine whether the

expert's testimony reflects scientific knowledge, is derived by the scientific method, and is

supported by appropriate validation.7 Second, the court must determine whether the testimony will

assist the trier of fact to understand the evidence.8 “A district court should refuse to allow an expert

witness to testify if it finds that the witness is not qualified to testify in a particular field or on a

given subject.”9 However, “Rule 702 does not mandate that an expert be highly qualified in order




4
  Fed. R. Evid. 702; see Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 588, 113 S.Ct. 2786, 125 L.Ed.2d 469
(1993); United States v. Hitt, 473 F.3d 146, 148 (5th Cir.2006).
5
  Moore v. Ashland Chemical, Inc., 151 F.3d 269, 276 (5th Cir.1998).
6
  Daubert, 509 U.S. at 588; Hitt, 473 F.3d at 148.
7
  Daubert, 509 U.S. at 590.
8
  Daubert, 509 U.S. at 591.
9
  Huss v. Gayden, 571 F.3d 442, 452 (5th Cir. 2009) (quoting Wilson v. Woods, 163 F.3d 935, 937 (5th Cir. 1999)).


                                                        2
       Case 2:19-cv-10858-GGG-DMD Document 63 Filed 11/20/20 Page 3 of 3




to testify about a given issue.”10 “Differences in expertise bear chiefly on the weight to be assigned

to the testimony by the trier of fact, not its admissibility.”11

         As the Court has previously noted, in bench trials such as this one, many of the Daubert

safeguards are not implicated.12 Additionally, the Court has great discretion in allowing

evidence during a bench trial.13 Westbank Fishing can explore the issues raised in its motion

on cross-examination, but these issues do not necessitate completely excluding any evidence

concerning the supposed inability of Plaintiff to return to work to be offered by Dr. Todd.

Therefore, Westbank Fishing’s Motion in Limine is denied.

                                                CONCLUSION
                                                                                                        14
         For the foregoing reasons, IT IS ORDERED that the Motion In Limine                                  filed by

Westbank Fishing, LLC is DENIED.

         New Orleans, Louisiana, on this 20th day of November, 2020.



                                                                 GREG GERARD GUIDRY
                                                               UNITED STATES DISTRICT JUDGE




10
   Huss, 571 F.3d at 452.
11
    Huss, 571 F.3d at 452.; see also Daubert, 509 U.S. at 596 (“Vigorous cross-examination, presentation of contrary
evidence, and careful instruction on the burden of proof are the traditional and appropriate means of attacking shaky
but admissible evidence.”).
12
   See Ybarra v. Int'l Shipholding Corp., 2019 WL 2077783, at *2 (E.D. La. Mar. 22, 2019).
13
   Gibbs v. Gibbs, 210 F.3d 491, 500 (5th Cir. 2000).
14
   R. Doc. 21.


                                                         3
